NOT FOR PUBLICATION

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE

                                    :
JOSEPH MARTINO,                     :
                                    :    Civ. Action No. 16-2926 (RMB)
                     Petitioner     :
                                    :
              v.                    :               OPINION
                                    :
UNITED STATES OF AMERICA,           :
                                    :
                     Respondent     :
                                    :

BUMB, United States District Judge

     This matter comes before the Court upon Petitioner’s motion

to vacate, set aside or correct sentence under 28 U.S.C. § 2255.

(Mot. to Vacate, ECF No. 1.) For the reasons discussed below, the

Court denies the motion.

I.   BACKGROUND

     Petitioner was charged in a Superseding Information with ten

counts of bank robbery, in violation of 18 U.S.C. § 2113(a), and

one count of using, carrying and possessing a firearm in connection

with a crime of violence, specifically a bank robbery on May 9,

2002, in violation of 18 U.S.C. §§ 924(c)(1)(A)(i). United States

v. Joseph Martino, Crim. No. 03-057 (RMB) (ECF No. 16.) Petitioner

pleaded guilty to all counts of the Information. (Id., ECF Nos.

19, 20.) Upon entering his plea to the § 924(c) charge, Count

Eleven   of    the    Superseding   Information,   Petitioner   stated   he
displayed a handgun and threatened tellers while robbing Fleet

Bank in Medford, New Jersey on May 9, 2002. (Plea Hearing, ECF No.

23 at 54-56.)

     On July 28, 2003, the Hon. Jerome B. Simandle imposed an

aggregate prison sentence of 270 months, consisting of concurrent

210-month terms on each of the ten bank robbery counts and a

consecutive 60-month term of imprisonment on the § 924(c) count,

and three years of supervised release. United States v. Joseph

Martino, Crim. No. 03-057 (RMB) (ECF No. 21.)

     Petitioner filed the present § 2255 motion on May 19, 2016,

based on the Supreme Court’s 2015 decision in United States v.

Johnson, 135 S. Ct. 2551 (2015). In Johnson, the Supreme Court

held the definition of “crime of violence” in the “residual clause”

of Armed Career Criminal Act of 1984, 18 U.S.C. § 924(e)(2)(B)(ii),

was unconstitutionally vague.

     The Court stayed Petitioner’s motion pending the Supreme

Court’s decisions in Sessions v. Dimaya, 138 S. Ct. 1204 (2018)

and United States v. Davis, 139 S. Ct. 2319 (June 24, 2019).

(Order, ECF No. 9.) In Sessions, the Supreme Court held that the

residual clause of 18 U.S.C. § 16, the definition of “crime of

violence” incorporated in the Immigration and Nationality Act’s

definition   of   aggravated    felony,   was   also    unconstitutionally

vague.   Subsequently,   in    Davis,   the   Supreme   Court   invalidated



                                    2
another similarly-worded definition of “crime of violence” found

in the residual clause of 18 U.S.C. § 924(c)(3)(B).

II.   DISCUSSION

      A.    Motion to Vacate, Set Aside or Correct Sentence Under 28
            U.S.C. § 2255

      After the Supreme Court struck down the residual clause

definition of crime of violence in the Armed Career Criminal Act

(ACCA), 18 U.S.C. § 924(e)(2)(B)(ii), as unconstitutionally vague,

Petitioner filed a motion to vacate his conviction under the

residual clause definition of crime of violence of Section 924(c).

(Mot. to Vacate, ECF No. 1.) Petitioner contends that none of his

unarmed bank robbery convictions under 18 § 2113(a) qualify as

"crimes of violence" under § 924(c) because they (1) do not have

as an element the use, attempted use, or threat of violent physical

force, and/or 2) do not require the intentional use, attempted

use, or threatened use of violent physical force. (Id. at 6-11.)

      B.    Respondent’s Answer

      Respondent submits that subsequent to Petitioner filing his

§   2255   motion,   the   Third   Circuit   held   that   bank   robbery   in

violation of 18 U.S.C. § 2113(a) is categorically a crime of

violence under the elements clause of § 924(c)(3)(A). (Answer, ECF

No. 14 at 4, quoting United States v. Johnson, 899 F.3d 191, 204

(3d Cir. 2018) (holding that conviction for armed bank robbery

pursuant to § 2113(d) is a crime of violence, and concluding that


                                      3
the    least   culpable   unarmed       bank   robbery   committed   by

“intimidation” in violation of § 2113(a) is likewise a crime of

violence under § 924(c)(3)(A)’s elements clause); see also United

States v. Wilson, 880 F.3d 80, 88 (3d Cir. 2018) (“We thus join

our sister circuits in holding that bank robbery by intimidation,

as set forth in § 2113(a), categorically qualifies as a crime of

violence under [U.S.S.G.] § 4B1.2(a)’s ‘elements’ clause.”))

       C.   Analysis

       The first paragraph of 18 U.S.C. § 2113(a) prohibits robbing

a bank, providing a maximum twenty-year sentence for a defendant

who:

            by force and violence, or by intimidation,
            takes, or attempts to take, from the person or
            presence of another, or obtains or attempts to
            obtain by extortion any property or money or
            any other thing of value belonging to, or in
            the care, custody, control, management, or
            possession of, any bank, credit union, or any
            savings and loan association . . . .

       18 U.S.C. Section 924(c)(1) provides for an enhanced sentence

to any person who, during and in relation to any “crime of

violence” uses or carries a firearm. Section 924(c)(3) defines

“crime of violence” for purposes of § 924(c) as an “offense that

is a felony” and –

            (A) has as an element the use, attempted use,
            or threatened use of physical force against
            the person or property of another, or

            (B) that by its nature, involves a substantial
            risk that physical force against the person or

                                    4
             property of another may be used in the course
             of committing the offense.

        In United States v. Davis, the Supreme Court invalidated

subsection (B) of § 924(c)(3), meaning that a predicate crime of

violence may now qualify only under § 924(c)(3)(A), the “elements

clause.”

        Defendants are correct that the Third Circuit has decided the

issue presented in Petitioner’s § 2255 motion. Not only is armed

bank robbery a crime of violence, even the least culpable unarmed

bank robbery committed by intimidation is a crime of violence under

§ 2113(a). Johnson, 899 F.3d 191, 203-4 (3d Cir. 2018); Wilson,

880 F.3d at 87-88. Petitioner pleaded guilty to Count Eleven of

the Superseding Indictment, agreeing that he carried and displayed

a handgun and threatened the tellers while robbing Fleet Bank in

Medford, New Jersey on May 9, 2002. (Plea Hearing, ECF No. 23 at

54-56.) Therefore, Petitioner is not entitled to relief on his

motion to vacate, set aside or correct sentence under 28 U.S.C. §

2255.

III. CERTIFICATE OF APPEALABILITY

        Pursuant to 28 U.S.C. § 2253(c)(1)(B), unless a circuit

justice or judge issues a certificate of appealability, an appeal

may not be taken from a final order in a proceeding under 28 U.S.C.

§ 2255. A certificate of appealability may issue “only if the

applicant has made a substantial showing of the denial of a


                                   5
constitutional        right.”       28     U.S.C.   §    2253(c)(2).     “A    petitioner

satisfies this standard by demonstrating that jurists of reason

could    disagree        with   the      district       court’s   resolution       of   his

constitutional claims or that jurists could conclude the issues

presented      are       adequate     to    deserve      encouragement        to   proceed

further.” Miller-El v. Cockerell, 537 U.S. 322, 327 (2003).

        Jurists     of    reason    could     not    disagree     with   this      Court’s

resolution of Petitioner’s challenge to his conviction under 18

U.S.C. § 924(c)(3)(A) because the issue was resolved by binding

Third Circuit precedent. Therefore, the Court denies a certificate

of appealability.

IV.   CONCLUSION

        For   the    reasons    discussed         above,    Petitioner’s       motion   to

vacate, set aside or correct sentence under 28 U.S.C. § 2255 is

denied, and a certificate of appealability shall not issue.

An appropriate Order follows.

Dated: January 15, 2020

                                                    s/Renée Marie Bumb
                                                    RENÉE MARIE BUMB
                                                    United States District Judge




                                              6
